      Case 2:13-cr-00322-RAJ Document 230 Filed 09/29/20 Page 1 of 1




 1                                                      JUDGE RICHARD A. JONES

 2

 3

 4

 5

 6                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WASHINGTON
 7                              AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     No. CR13-322-RAJ
 9
                             Plaintiff,            ORDER GRANTING DEFENSE
10
                                                   COUNSEL’S MOTION TO
                  vs.                              WITHDRAW
11
     LEWIS DEAN ARMSTRONG,
12
                             Defendant.
13

14         THE COURT, having considered the motion of defense counsel to

15   withdraw, and the record and files herein, and good cause having been found,
           IT IS ORDERED that defense counsel Robert Gombiner’s Motion to
16
     Withdraw (Dkt. #229) is GRANTED. Successor counsel shall be appointed by the
17
     CJA Coordinator. Mr. Gombiner shall remain counsel of record until successor
18   counsel is appointed.
19         DATED this 29th day of September, 2020.

20

21

22
                                                    A
                                                    The Honorable Richard A. Jones
23                                                  United States District Judge

24

     ORDER - 1
